Title: To John Adams from Charles Willson Peale, 13 December 1796
From: Peale, Charles Willson
To: Adams, John



Philadelphia, Dec. 13th. 1796

The American Philosophical Society, desirous of expressing due Regard for Preeminence in Science and Virtue, have directed an Eulogium to be prepared to the Memory of their late President Dr. David Rittenhouse; which is to be pronounced before the Society on Saturday next, the 17th instant, in the Presbyterian Church, in Market Street, at 12 o’clock.
With the highest Deference, it is requested, that the Vice-President of the United States, and the Members of the Senate, may honour the occasion with their Presence.

Jn VaughanSam. MagawR. PattersonC W PealeJohn Bleakely—(Committee of Arrangement—